DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US Patent Application Publication US 2010/0252241 A1) in view of Matsui et al. (US Patent Application Publication US 2015/0013947 A1).
Regarding claim 1, McDermott discloses a heat exchanger operated in a cooling operation mode for cooling a region to be heat-exchanged or in a drying operation mode for receiving wind supplied from a blowing fan, the heat exchanger comprising: a refrigerant pipe that defines a flow path of a refrigerant (heat exchanging tubes per paragraph 0003); 
a cooling fin coupled to the refrigerant pipe (fins per paragraph 0003); and 
a hydrophilic coating coated on a surface of at least one of the refrigerant pipe and the cooling fin (a coating the fin is coated in a hydrophilic coating per at least paragraph 0124), wherein the hydrophilic coating contains: 

Additionally claim 1 fails to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use or inherent properties. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (I and II) and additionally Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  See MPEP § 2112.01 (I). Specifically the functions  reciting the “first type transition metal oxide that becomes acidic by reacting with moisture formed on the refrigerant pipe or the cooling fin to have antimicrobial activity when the heat exchanger is operated in the cooling operation mode; and a second type transition metal oxide or a post-transition metal oxide that has antimicrobial activity when the heat exchanger is operated in the drying operation mode, wherein the first type transition metal oxide exhibits acidity by a catalytic reaction with moisture formed on the refrigerant pipe or the cooling fin to have antimicrobial activity when the heat exchanger is operated in the cooling operation mode, wherein the second 
However McDermott does not explicitly disclose a total content of the first type transition metal oxide and the second type transition metal oxide or a total content of the first type transition metal oxide and the post-transition metal oxide is 2 to 10 wt.% of the hydrophilic coating, as McDermott does not disclose a specific mass content of the hydrophilic coating. Matsui discloses a hydrophilic surface treatment for an aluminum fin containing transition metal oxides (Zirconium oxide and titanium oxide per paragraphs  0120, 0121) where Matsui discloses that the percentage of solid in a hydrophilization treatment agent is 1-11% by mass (per paragraph 0127). Therefore, the percentage of mass of transition metal oxides is a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the percentage of solid in the hydrophilization treatment agent affects the uniformity, thickness of a formed hydrophilized film/coating (per paragraph 0127). Therefore, since the general conditions of the claim, i.e. that the transition metal oxides and post transition metal oxides  were present in the hydrophilic coating in McDermott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to the transition metal oxides in the hydrophilic coating having  2 to 10 wt.% of the hydrophilic coating, since it has been held that where the general conditions of the claim are met it is not inventive to discover the optimum or workable ranges by routine experimentation. (See MPEP 2144.05).
	Regarding claim 2, McDermott discloses the claim limitations of claim 1 above and McDermott further discloses, a transition metal of the first type transition metal oxide contains at least one selected from a group consisting of tungsten, molybdenum, and zirconium (an oxide of Zirconium per paragraph 0027).
	Regarding claim 3, McDermott discloses the claim limitations of claim 1 above and McDermott further discloses a transition metal of the second type transition metal oxide contains at least one selected from a group consisting of zinc, titanium, and copper, and a post-transition metal of the post-transition metal oxide contains tin (an oxide of titanium per paragraph 0027, with tin, Sn, being also listed as an oxide for use in the coating per paragraph 0027).
	Regarding claim 4, McDermott discloses the claim limitations of claim 1 above and McDermott further discloses the hydrophilic coating contains both the second type transition metal oxide and the post- transition metal oxide (per paragraph 0027 the coating contains one or more of titanium, Ti, and tin, Sn).
Regarding claim 5, McDermott discloses the claim limitations of claim 1 above However McDermott does not explicitly disclose a total content of the first type transition metal oxide, the second type transition metal oxide, and the post-transition metal oxide is 2 to 10 wt.% of the hydrophilic coating, as McDermott does not discloses a specific mass content of the hydrophilic coating. Matsui discloses a hydrophilic surface treatment for an aluminum fin containing transition metal oxides (Zirconium oxide and titanium oxide per paragraphs  0120, 0121) where Matsui discloses that the percentage of solid in a hydrophilization treatment agent is 1-11% by mass (per paragraph 0127). Therefore, the percentage of mass of transition metal oxides is a result effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the percentage of solid in the hydrophilization treatment agent affects the uniformity, thickness of a formed hydrophilized film/coating ( per paragraph0127). Therefore, since the general conditions of the claim, i.e. that the transition metal oxides and post transition metal oxides  were present in the hydrophilic coating in McDermott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to the transition metal oxides in the hydrophilic coating having  2 to 10 wt.% of the hydrophilic coating, since it has been held that where the general conditions of the claim are met it is not inventive to discover the optimum or workable ranges by routine experimentation. (See MPEP 2144.05).
Regarding claim 6, McDermott discloses the claim limitations of claim 1 above However McDermott does not explicitly disclose the hydrophilic coating contains at least one hydrophilic polymer selected from a group consisting of polyvinyl alcohol, polyacrylic acid, polyacetic acid, and polyvinylpyrrolidone.
Matsui discloses a hydrophilic surface treatment for an aluminum fin containing transition metal oxides (Zirconium oxide and titanium oxide per paragraphs 0120, 0121) that includes a hydrophilic polymer (polyvinyl alcohol or polyacrylic acid per paragraph 0090).
It would have been obvious to one of ordinary skill in the art to have modified the hydrophilic coating of McDermott to have included polyvinyl alcohol or polyacrylic acid in the coating as taught by Matsui. Doing so would provide a hydrophilic surface treatment with superior hydrophilicity and water resistance and that does not easily absorb odorants as recognized by Matsui (Per paragraph 0091).
Regarding claim 7, McDermott discloses the claim limitations of claim 1 above and McDermott further discloses an average thickness of the hydrophilic coating is 0.7 to 2 µm (the thickness of the coating may be one micron thick per paragraph 0064).
Regarding claim 8, McDermott discloses the claim limitations of claim 1 above and McDermott further discloses an average size of the first type transition metal oxide, the second type transition metal oxide, or the post-transition metal oxide is 0.1 to 10 µm (the thickness of the metal oxide coating may be one micron thick or 1-5 microns thick or 1-10 microns thick per paragraph 0064).
Regarding claim 10, McDermott discloses the claim limitations of claim 1 above and the examiner notes that apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use or inherent properties. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  See MPEP § 2112.01 (I). Specifically the functions/ properties  reciting the “exhibits weak acidity by the catalytic reaction with moisture formed on the refrigerant pipe or the cooling fin”. Which recite properties of the transition metal oxide in the presence of moisture. In the instant case, McDermott discloses the bulk of the structural limitations as claimed in disclosing all of the transition metal oxides as noted above. Therefore McDermott is capable of being employed in the manner claimed and the transition metal oxides recited in McDermott would inherently possess the claimed properties.

Regarding claim 12, McDermott discloses the claim limitations of claim 2 above and McDermott further discloses the transition metal of the first type transition metal oxide is an alloy ( the coating with zirconium may additionally contain Hf, Sn, Ge or B per paragraph 0027).
Allowable Subject Matter
Claims 11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the Prior art of McDermott and Matsui fails to disclose the specific composition claimed in claim 13 as McDermott fails to additionally disclose a metallic salt, let alone a metal sulfate in the composition of the hydrophilic coating.  Additionally McDermott fails to disclose the specific acidity caused by the transition metal oxide win the presence of moisture which implies specific concentrations of the transition metal oxides and moisture. As such the prior art of record fails to teach or fairly suggest the specific composition claimed in claims 11, 13 and 14.

Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that McDermott does not disclose that the second type of transition metal oxide does not act as an antimicrobial agent during a drying operation and the first type of transition metal oxide becomes acidic by reacting with moisture during a cooling operation mode.
The examiner respectfully disagrees and notes that the claim simply require the second type of transition metal oxide must simply exhibit photocatalytic reaction to meet the limitations of the claims  as the claims are apparatus claims and not method claims functional language citing intended use or inherent properties do not distinguish over the prior art that recites the parts/structure of the claimed invention since Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use or inherent properties. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (I and II) and additionally Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  See MPEP § 2112.01 (I). Specifically the functions  reciting the “first type transition metal oxide that becomes acidic by reacting with moisture formed on the refrigerant pipe or the cooling fin to have antimicrobial activity when the heat exchanger is operated in the cooling operation mode; and a second type transition metal oxide or a post-transition metal oxide that has antimicrobial activity when the heat exchanger is operated in the drying operation mode, wherein the first type transition metal oxide exhibits acidity by a catalytic reaction with moisture formed on the refrigerant pipe or the cooling fin to have antimicrobial activity when the heat exchanger is operated in the cooling operation mode, wherein the second type transition metal oxide or the post-transition metal oxide performs antimicrobial activity through a photocatalytic reaction of the heat exchanger when the heat exchanger is operated in the drying operation mode”. Which recite functions accomplished during a cooling cycle or a drying cycle which relates to the operation of the heat exchanger rather than any structural limitations and inherent properties of the transition metal oxides such as becoming acidic and the antimicrobial/ photocatalytic properties of the transition metal oxides. In the instant case, McDermott discloses the bulk of the structural limitations as claimed in disclosing all of the transition metal oxides as noted above. Therefore McDermott is capable of being employed in the manner claimed and the transition Metal oxides recited in McDermott would inherently possess the claimed properties.
Regarding the augment that McDermott and Masui fails to disclose the specific percentage of  transition metal oxide  of the hydrophilic coating the examine notes that as described above the weight percent has been established as a result effective variable. In this case, the recognized result is that the percentage of solid in the hydrophilization treatment agent affects the uniformity, thickness of a formed hydrophilized film/coating (per paragraph 0127 of Matsui). Therefore, since the general conditions of the claim, i.e. that the transition metal oxides and post transition metal oxides  were present in the hydrophilic coating in McDermott, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to the transition metal oxides in the hydrophilic coating having  2 to 10 wt.% of the hydrophilic coating, since it has been held that where the general conditions of the claim are met it is not inventive to discover the optimum or workable ranges by routine experimentation. (See MPEP 2144.05). As such McDermott in view of Matsui still disclose the claim limitations of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763